Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 1, 2018                                                                          Stephen J. Markman,
                                                                                                   Chief Justice

  157097                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  FAYTREON ONEE WEST,                                                                        Kurtis T. Wilder
           Plaintiff-Appellant,                                                        Elizabeth T. Clement,
                                                                                                        Justices
  v                                                          SC: 157097
                                                             COA: 335190
                                                             Wayne CC: 15-005357-NO
  CITY OF DETROIT,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether strict or substantial compliance is required with the notice
  provision contained within MCL 691.1404(2), compare Rowland v Washtenaw County
  Road Commission, 477 Mich. 197 (2007), with Plunkett v Dep’t of Transportation, 286
Mich. App. 168 (2009); (2) whether the plaintiff’s notice failed to comply with MCL
  691.1404(2) under either a strict or substantial compliance standard; (3) whether the
  Legislature’s use of the word “shall” in MCL 691.1404(1) and the word “may” in MCL
  691.1404(2) indicates that service on an individual is not the only method of serving
  proper notice; and (4) whether an individual described in MCR 2.105(G)(2) can delegate
  the legal authority to accept lawful process under MCL 691.1404(2), see 1 Mich. Civ Jur
  Agency § 1 (2018). In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2


      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.

       We further direct the Clerk to schedule the oral argument in this case for the same
future session of the Court when it will hear oral argument in Wigfall v City of Detroit
(Docket No. 156793).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 1, 2018
       d0529
                                                                             Clerk